UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7279


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COURTNEY MARKEE GILMORE, a/k/a Dust,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:09-cr-00501-JFA-6)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Courtney Markee Gilmore, Appellant Pro Se.       Stacey Denise
Haynes, Stanley D. Ragsdale, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Courtney Markee Gilmore appeals the district court’s order

denying his motion for a sentence reduction under Guidelines

Amendment     782.   We    have    reviewed      the    record   and    find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Gilmore, No. 3:09-cr-

00501-JFA-6    (D.S.C.    July    29,   2015).     We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2